The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does the Corporation Commission of the State of Oklahoma (the "Commission") have the authority to hear an application for a rate increase filed by a company under its jurisdiction pending a decision by the Oklahoma Supreme Court on the appeal of the order issued in the company's previous application for a rate increase? Community Natural Gas Co. v. Corporation Commission,182 Okl. 137, 76 P.2d 393 (1938), involved a situation where, during a six year period, a company filed two applications with the Commission seeking relief in the form of an increase in rates. No action was taken with respect to the first application and a hearing date had never been set on the second application. In directing the Commission to proceed with hearings on the applications, the Oklahoma Supreme Court said: "the commission has the duty to act when applications are addressed to it seeking a change in rates" and reiterated a statement it had previously made in McAlester Gas  Coke Co. v. Corporation Commission,101 Okl. 268, 224 P. 698 that: "in a case where a public utility has properly, sufficiently, justly, and lawfully instituted proceedings before the Corporation Commission for an increase of its rates and charges, and alleges that its present rates are confiscatory and deprive it of due process of law, the Corporation Commission, upon assuming jurisdiction over the cause, is required by law to proceed with a hearing on said case, and to make a final determination of the issues, and in so doing it must not, without the consent or fault of the utility permit unnecessary, unreasonable, unjust or unjustifiable delay." It is, therefore, the opinion of the Attorney General of the State of Oklahoma that when a company under the jurisdiction of the Corporation Commission of the State of Oklahoma files an application seeking a change in its rates, the Commission has the duty to act upon such application without unreasonable delay irrespective of the fact that the order which was issued pursuant to the company's previous application for an increase in rates was appealed and is currently pending before the Supreme Court of the State of Oklahoma.  (LEE ANNE WILSON-ZALKO) (ksg)